Case 1:19-cv-00133-DCJ-JPM Document 38 Filed 03/10/21 Page 1 of 17 PageID #: 451




                 UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

 PAUL BELTON                                CIVIL DOCKET NO. 1:19-CV-00133

 VERSUS                                     JUDGE DAVID C. JOSEPH

 THE GEO GROUP, INC.                        MAGISTRATE JUDGE JOSEPH H.L.
                                            PEREZ-MONTES

                             MEMORANDUM RULING

       Pending before the Court is a Motion for Summary Judgment (“Motion”) [Doc.

 27] filed by Defendant, The GEO Group, Inc. For the reasons which follow, the

 Defendant’s Motion is GRANTED.

                                PROCEDURAL HISTORY

       On December 12, 2018, Paul Belton, (“Plaintiff” or “Belton”), a discharged

 corrections officer, filed suit against his former employer, The GEO Group, Inc.

 (“GEO” or “Defendant”), in the 28th Judicial District Court, Lasalle Parish,

 Louisiana, asserting federal law discrimination claims pursuant to Title VII of the

 Civil Rights Act of 1964 and 42 U.S.C. § 1981, as well as state law discrimination and

 tort claims. [Doc. 9-2, p.3-7]. On February 1, 2019, Defendant filed a Notice of

 Removal in the United States District Court for the Western District of Louisiana,

 Alexandria Division, based on federal question jurisdiction, 28 U.S.C. § 1331. [Doc. 1

 ¶ 6]. On February 8, 2019, Defendant filed its Answer. [Doc. 8]. On December 28,

 2020, Defendant filed this Motion [Doc. 27], to which Plaintiff filed an Opposition

 [Doc. 32] and the Defendant a Reply. [Doc. 35].




                                      Page 1 of 17
Case 1:19-cv-00133-DCJ-JPM Document 38 Filed 03/10/21 Page 2 of 17 PageID #: 452




       Defendant contends that all of Plaintiff’s claims are time-barred under the

 applicable statute of limitations and/or prescriptive periods or barred because

 Plaintiff has failed to exhaust his administrative remedies. [Doc. 27-2, p.2]. In the

 alternative, Defendant argues that Plaintiff’s claims raise no genuine issues of

 material fact for trial and that the Court should enter summary judgment in its favor.

 [Id.]. For the reasons listed below, Defendant is entitled to summary judgment on all

 claims.

                                FACTUAL BACKGROUND

       In 2014, Defendant hired Plaintiff, a black male, to work as a correctional

 officer at its Lasalle Detention Facility. [Doc. 27-2, p.2]. On March 28, 2017, Sergeant

 Tammy Roberts (“Roberts”), a white female, accused Plaintiff of sexual harassment

 while they were at work. [Doc. 32, p. 4]. Defendant contacted the Jena Police

 Department, who sent officers to interview both Plaintiff and Roberts regarding the

 alleged incident. [Id.; Doc. 32-6, p.2]. The next day, on March 29, 2017, GEO placed

 Plaintiff on administrative leave. [Doc. 32, p.5]. Thereafter, on April 10, 2017, the

 district attorney charged Plaintiff with the criminal offense of simple battery. [Doc.

 32, p.5; see Doc. 27-4, p.23]. On August 7, 2017, while Belton was still on

 administrative leave and with pending criminal charges, Defendant terminated

 Plaintiff’s employment. [Doc. 32, p.5; see Doc. 32-6]. In 2018, the criminal charges

 against Plaintiff were dismissed. [See Doc. 32-8].




                                       Page 2 of 17
Case 1:19-cv-00133-DCJ-JPM Document 38 Filed 03/10/21 Page 3 of 17 PageID #: 453




                                   LAW AND ANALYSIS

  I.   Summary Judgment Standard

       A court should grant a motion for summary judgment when the pleadings,

 including the opposing party’s affidavits, “show that there is no dispute as to any

 material fact and that the movant is entitled to judgment as a matter of law.” Fed. R.

 Civ. P. 56; see also Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986). In applying

 this standard, the Court should construe “all facts and inferences in favor of the

 nonmoving party.” Deshotel v. Wal-Mart Louisiana, L.L.C., 850 F.3d 742, 745 (5th

 Cir. 2017); see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (“The

 evidence of the non-movant is to be believed, and all justifiable inferences are to be

 drawn in his favor.”). As such, the party moving for summary judgment bears the

 burden of demonstrating that there is no genuine issue of material fact as to issues

 critical to trial that would result in the movant’s entitlement to judgment in its favor,

 including identifying the relevant portions of pleadings and discovery. Tubacex, Inc.

 v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995). The court must deny the moving

 party’s motion for summary judgment if the movant fails to meet its burden. Id.

       If the movant satisfies its burden, however, the non-moving party must

 “designate specific facts showing that there is a genuine issue for trial.” Id. (citing

 Celotex, 477 U.S. at 323). In evaluating motions for summary judgment, the court

 must view all facts in the light most favorable to the non-moving party. Matsushita

 Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). There is no genuine

 issue for trial – and thus a grant of summary judgment is warranted – when the



                                        Page 3 of 17
Case 1:19-cv-00133-DCJ-JPM Document 38 Filed 03/10/21 Page 4 of 17 PageID #: 454




 record as a whole “could not lead a rational trier of fact to find for the non-moving

 party....” Id.

 II.    Timeliness of Plaintiff’s Title VII Discrimination Claims

        Defendant contends that, as a threshold matter, Plaintiff’s Title VII

 discrimination claims should be dismissed because Plaintiff filed his Charge of

 Discrimination (“EEOC Charge”) with the Equal Employment Opportunity

 Commission (“EEOC”) after the 300-day filing period had ended – thereby failing to

 properly exhaust his administrative remedies prior to filing suit. [Doc. 27-2, p.6-7].

 Plaintiff does not dispute the applicability of the 300-day filing period; however, the

 parties disagree about the date on which the filing period began to accrue. [Doc. 32,

 p.7-8]. Defendant maintains that the 300-day filing period commenced, at the latest,

 on August 7, 2017, the day Plaintiff was terminated. [See Doc. 27-2, p.7]. Thus,

 Plaintiff’s EEOC Charge filed 358 days later, on July 31, 2018, was untimely. [Id.].

 Plaintiff argues that the 300-day time period did not begin to run until on or about

 November 28, 2017, when Plaintiff “became aware of the discriminatory action,”

 making his EEOC Charge timely. [Doc. 32, p.5]. 1

        A federal district court may hear a Title VII lawsuit only after the aggrieved

 party has both: (i) exhausted his or her administrative remedies, and (ii) filed suit

 within the applicable time period after receiving a right to sue notice from the EEOC.

 Taylor v. Books-A-Million, 296 F.3d 376, 378-79 (5th Cir. 2002). Exhaustion is

 deemed to have occurred after the complainant files a timely EEOC Charge with the


 1      Plaintiff does not argue that he was unaware of his termination until November 28,
 2017, but rather that he was unaware of Defendant’s discriminatory motive until that date.

                                        Page 4 of 17
Case 1:19-cv-00133-DCJ-JPM Document 38 Filed 03/10/21 Page 5 of 17 PageID #: 455




 EEOC and receives a notice of right to sue. 2 42 U.S.C. §§ 2000e–5(e),(f); see also

 Taylor, 296 F.3d at 379. A Title VII plaintiff must file an EEOC Charge no more than

 180 days after the alleged discriminatory employment action occurred. 42 U.S.C.§

 2000e-5(e)(1). However, in a deferral state, such as Louisiana, the “time period is

 extended to 300 days.” Conner v. Louisiana Dep’t of Health & Hospitals, 247 Fed.

 Appx. 480, 481 (5th Cir. 2007). 3

        In determining when the EEOC filing period begins to accrue, the Fifth Circuit

 has “consistently focused on the date that plaintiff knew of the discriminatory act.”

 Abels v. Braithwaite, 832 Fed. Appx. 335, 336 (5th Cir. 2020) (quoting Merrill v. S.

 Methodist Univ., 806 F.2d 600, 605 (5th Cir. 1986)); see id. (“[T]he limitations period

 starts running on the date the discriminatory act occurs.”); see also Miller v. Potter,

 359 Fed. Appx. 535, 537 (5th Cir. 2010) (per curiam) (“To allow plaintiffs to raise

 employment discrimination claims whenever they begin to suspect that their

 employers had illicit motives would effectively eviscerate the time limits prescribed

 for filing such complaints.” (quoting Pacheco v. Rice, 966 F.2d 904, 906 (5th Cir.

 1992))). Thus, the date that Plaintiff first perceived that a discriminatory motive




 2     The notice of right to sue notifies a complainant that the EEOC has had an
 opportunity to investigate the complaint, that all administrative remedies have been
 exhausted, and that the recipient may initiate an action in federal court. See 42 U.S.C. §
 2000e–5(f)(1).
 3       “A deferral state is one in which state law prohibits discrimination in employment
 and a state agency has been established to grant or seek relief for such discriminatory
 practice.” Deleon v. General Insulation, Inc., 575 Fed. Appx. 292, 293 n.1 (5th Cir. 2014)
 (citing Clark v. Resistoflex Co., A Div. of Unidynamics Corp., 854 F.2d 762, 765 n.1 (5th Cir.
 1988)). The Louisiana Commission on Human Rights has authority to remedy employment
 discrimination, rendering Louisiana a “deferral state.” See La. R.S. 51:2231, et seq.

                                          Page 5 of 17
Case 1:19-cv-00133-DCJ-JPM Document 38 Filed 03/10/21 Page 6 of 17 PageID #: 456




 caused his termination, if different than the date on which the alleged discriminatory

 employment action occurred, is immaterial.

        Here, the alleged discriminatory act occurred on August 7, 2017, the date GEO

 terminated Plaintiff’s employment. Plaintiff did not file his EEOC Charge until July

 31, 2018, 358 days later, and after the expiration of the 300-day filing period.

 Accordingly, Defendant’s Motion is granted as to Plaintiff’s discrimination claims

 pursuant to Title VII. 4

 III.   Timeliness of Plaintiff’s Section 1981 Claim

        Defendant likewise maintains that Plaintiff’s Section 1981 claim is time-

 barred under the applicable one-year statute of limitations. [Doc. 27-2, p.7-8].

 Plaintiff argues his claim is timely because the one-year period is subject to tolling.

 [Doc. 32, p.9-10]. Section 1981 does not contain a statute of limitations. Jones v. R.R.

 Donnelley & Sons Co., 541 U.S. 369, 371 (2004). When a federal statute does not

 contain a statute of limitations, courts should apply “the most appropriate or

 analogous state statute of limitations.” Id. (quoting Goodman v. Lukens Steel Co., 482




 4       The Court notes that Plaintiff’s Title VII claims also include a hostile work
 environment claim that Plaintiff contends is subject to the continuing violations doctrine.
 The continuing violations doctrine is an equitable doctrine that “extends the limitations
 period on otherwise time barred claims only when the unlawful employment practice
 manifests itself over time, rather than as a series of discrete acts.” Pegram v. Honeywell, Inc.,
 361 F.3d 272, 279 (5th Cir. 2004). The U.S. Supreme Court has stated that hostile work
 environment claims are actionable and “ ‘will not be time barred so long as all acts which
 constitute the claim are part of the same unlawful practice and at least one act falls within
 the [300-day] time period.’ ” Id. (quoting Nat. R.R. Passenger Corp. v. Morgan, 536 U.S. 101,
 122 (2002). However, the latest date that such an act could have occurred is the last day of
 Plaintiff’s employment. Accordingly, even if applicable, the continuing violations doctrine
 would not remedy Plaintiff’s failure to timely file his EEOC Charge and preserve Plaintiff’s
 hostile work environment claim.

                                           Page 6 of 17
Case 1:19-cv-00133-DCJ-JPM Document 38 Filed 03/10/21 Page 7 of 17 PageID #: 457




 U.S. 656, 660 (1987)). Under Louisiana law, “[a] Section 1981 claim is best

 characterized as a tort ... and is, therefore, governed by the one-year prescriptive

 period for delictual actions dictated by La Civ. Code Art. 3492.” Taylor v. Bunge Corp.,

 775 F.2d 617, 618 (5th Cir. 1985). However, for actions arising under federal statutes

 enacted after December 1, 1990, courts must apply a catchall four-year statute of

 limitations. See 28 U.S.C. § 1658 (“Except as otherwise provided by law, a civil action

 arising under an Act of Congress enacted after the date of the enactment of this

 section may not be commenced later than four years after the cause of action

 accrues.”).

       Section 1981 was originally enacted as part of the Civil Rights Act of 1866 and

 covered “only conduct at the initial formation of the contract and conduct which

 impairs the right to enforce contract obligations through legal process.” Patterson v.

 McLean Credit Union, 491 U.S. 164, 179 (1989). Section 1981 “did not protect against

 harassing conduct that occurred after the formation of the contract.” Jones, 541 U.S.

 at 373 (citing Patterson, 491 U.S. 164). “Section 1981 was later amended by the Civil

 Rights Act of 1991 to create a cause of action for discriminatory and retaliatory

 conduct occurring after the formation of the contract.” Culbert v. Cleco Corp., 926

 F.Supp.2d 886, 891 (W.D. La. 2013) (citing Jones, 541 U.S. at 373). “Thus, the

 applicable statute of limitations depends upon whether the claim was actionable

 under the older version of Section 1981 or is only made possible by the 1991

 amendments.” Id. (citing Jones, 541 U.S. at 382). Where the Plaintiff’s claim was

 available under the original Section 1981, the court must apply the analogous state



                                       Page 7 of 17
Case 1:19-cv-00133-DCJ-JPM Document 38 Filed 03/10/21 Page 8 of 17 PageID #: 458




 statute of limitations, which in Louisiana is one year. See id. at 371; Taylor, 775 F.2d

 at 618. However, where the claim is only available under Section 1981, as amended,

 the cause of action is said to “arise under” the Civil Rights Act of 1991 and the federal

 four-year statute of limitations provided by Section 1658 applies. See Jones, 541 U.S.

 at 382.

        Here, Plaintiff claims racial discrimination based on alleged conduct that

 occurred during his employment with Defendant; therefore, Plaintiff’s claim arose

 under the Civil Rights Act of 1991 and the federal four-year statute of limitations

 applies. See also Balakrishnan v. Board of Sup’rs of Louisiana State Univ. and Agr.

 and Mech. College, 2009 WL 2175974, *6-7 (E.D. La. July 21, 2009) (four-year statute

 of limitations applied to claims of racial discrimination under Section 1981). As such

 Plaintiff’s Section 1981 claim is not time-barred and the Court will examine the claim

 on its merits.

 IV.    The Merits of Plaintiff’s Section 1981 Claim

        Plaintiff’s claim of racial discrimination in employment brought pursuant to

 Section 1981 is analyzed under the same standards as Title VII claims. DeCorte v.

 Jordan, 497 F.3d 433, 437 (5th Cir. 2007). In the absence of direct evidence, 5 Title

 VII cases are governed by the burden-shifting framework set out in McDonnell

 Douglas Corp. v. Green. 411 U.S. 792 (1973); see also, Turner v. Kansas City S. Ry.

 Co., 675 F.3d 887, 892 (5th Cir. 2012), as revised (June 22, 2012). Under the




 5      Plaintiff has neither alleged nor submitted to the Court any direct evidence of racial
 discrimination in response to the Defendant’s Motion.

                                         Page 8 of 17
Case 1:19-cv-00133-DCJ-JPM Document 38 Filed 03/10/21 Page 9 of 17 PageID #: 459




 McDonnell Douglas framework, once a plaintiff has established a prima facie case of

 discrimination, the burden shifts to the employer to show a legitimate non-

 discriminatory reason for its actions. Odubela v. Exxon Mobil Corp., 736 Fed. Appx.

 437, 443 (5th Cir. 2018). “The burden on the employer at this stage ‘is one of

 production, not persuasion; it can involve no credibility assessment.’ ” Alvarado v.

 Texas Rangers, 492 F.3d 605, 611 (5th Cir. 2007) (quoting Reeves v. Sanderson

 Plumbing Prod., Inc., 530 U.S. 133, 142 (2000)). 6 “If the employer produces a

 legitimate alternative reason, ‘the burden shifts back to the plaintiff to establish

 either: (1) that the employer’s proffered reason is ... a pretext for discrimination; or

 (2) that the employer’s reason, while true, is not the only reason for its conduct,’ with

 the plaintiff’s race being another ‘motivating factor.’ ” Odubela, 736 Fed. Appx. at 443

 (quoting Alvarado, 492 F.3d at 611).

        Prima Facie Case of Discrimination

        Generally, a plaintiff can establish a prima facie case of discrimination by

 showing that: (1) he is a member of a protected group; (2) he was qualified for the

 position at issue; (3) he was discharged or suffered some adverse employment action

 by the employer; and (4) he was treated less favorably than other similarly situated

 employees who were not members of the protected class under nearly identical

 circumstances, or he was replaced by someone outside of the protected group. See



 6      “Although intermediate evidentiary burdens shift back and forth under this
 framework, ‘[t]he ultimate burden of persuading the trier of fact that the defendant
 intentionally discriminated against the plaintiff remains at all times with the plaintiff.’ ”
 Reeves, 530 U.S. at 143 (quoting Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253
 (1981)).

                                         Page 9 of 17
Case 1:19-cv-00133-DCJ-JPM Document 38 Filed 03/10/21 Page 10 of 17 PageID #: 460




  McDonnell Douglas Corp, 411 U.S. at 802 & n.13; Sanders v. Christwood, 970 F.3d

  558, 561 (5th Cir. 2020); McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir.

  2007).

           Here, Defendant concedes that Plaintiff is a member of a protected class and

  that Plaintiff was discharged from employment. Defendant’s Motion does not directly

  address whether, (i) Plaintiff was qualified for his position (element two), or (ii)

  whether Plaintiff was treated less favorably than other employees of a different class

  (element four). The Court will address both of these elements in turn.

           a) Plaintiff’s Qualification

           The Fifth Circuit has held that in order for a plaintiff to show that he was

  qualified for a position, he must demonstrate only that “he continued to possess the

  necessary qualifications for his job at the time of the adverse action.” Bienkowski v.

  Am. Airlines, Inc., 851 F.2d 1503, 1506 (5th Cir. 1988). Although Plaintiff has not

  submitted any evidence to prove the second element, Defendant does not argue that

  Plaintiff was unqualified for the position of correctional officer. Indeed, the fact that

  Plaintiff was hired for the position of correctional officer and maintained that position

  until his termination in the wake of the relevant sexual harassment allegation

  suggests that he was sufficiently qualified.

           b) Disparate Treatment

           The Court now turns to element four of the Plaintiff’s prima facie case of

  discrimination. This element requires Plaintiff to show that either: (i) he was replaced

  by someone outside of his protected class, or (ii) that he was treated less favorably



                                          Page 10 of 17
Case 1:19-cv-00133-DCJ-JPM Document 38 Filed 03/10/21 Page 11 of 17 PageID #: 461




  than a “similarly situated comparator of another race,” i.e., disparate treatment. 7

  Harris v. Drax Biomass Inc., 813 Fed. Appx. 945, 948 (5th Cir. 2020). Here, Plaintiff

  alleges disparate treatment.

         The Fifth Circuit has held that to be “similarly situated” the employees being

  compared must have: “held the same job or responsibilities, shared the same

  supervisor or had their employment status determined by the same person, and have

  essentially comparable violation histories.” Lee v. Kansas City S. Ry. Co., 574 F.3d

  253, 260 (5th Cir. 2009). In addition, the conduct that drew the adverse employment

  action must have been “‘nearly identical’ to that of the proffered comparator who

  allegedly drew dissimilar employment decisions.” Id. (quoting Perez v. Tex. Dep’t of

  Criminal Justice, 395 F.3d 206, 213 (5th Cir. 2004)).

         Plaintiff offers as a comparator, another correctional officer employed by GEO,

  T.R., who is a white female that retained her position despite a substantiated

  allegation of sexual harassment. In contrast, Belton, a black male, was discharged

  notwithstanding the fact that the sexual harassment allegation against him was

  ultimately not substantiated. [Doc. 32, p.12-14]. 8 The only evidence Plaintiff offers to

  support his contention that T.R. and Belton were similarly situated employees is his

  inclusion of the Disciplinary Action Forms that were prepared by GEO after the




  7      The Court notes that Plaintiff, in his supporting memorandum, lists the elements of
  a disparate impact claim. [See Doc. 32, p.12]. “A disparate impact claim is not legally viable
  under § 1981. Section 1981 requires proof of intentional discrimination.” Collins-Pearcy v.
  Mediterranean Shipping Co. (USA), Inc., 698 F.Supp.2d 730, 741 (S.D. Tex. 2010) (citing Nat.
  Ass’n of Gov’t Employees v. City Pub. Serv. Bd., 40 F.3d 698, 714-15 (5th Cir. 1994)).
  8      Defendant does not address Plaintiff’s contention that T.R. is similarly situated.

                                          Page 11 of 17
Case 1:19-cv-00133-DCJ-JPM Document 38 Filed 03/10/21 Page 12 of 17 PageID #: 462




  sexual harassment allegations were made against each employee. Indeed, Plaintiff

  and T.R. held the same job. Both employees were correctional officers at the time the

  allegations were made. [See Doc. 32-6, p. 2; Doc. 32-7, p. 1]. Both employees were

  accused of sexual harassment. [Id.]. 9 In addition, T.R. had four disciplinary violations

  on attendance-related matters in the 12 months prior to the allegations being made

  against her, while Plaintiff had none. [Id.]. Thus, while Plaintiff and T.R. did not

  share “essentially comparable violation histories,” Plaintiff arguably had a better

  documented employment history. Lee, 574 F.3d at 260.

         On the other hand, Plaintiff and his proffered comparator had different

  supervisors. Plaintiff’s Disciplinary Action Form lists “Lt. R. Gurganus” as his

  supervisor, while T.R.’s Disciplinary Action Form lists “Lt. Harry Davis” as her

  supervisor. [Doc. 32-6; Doc. 32-7]. Although the supervisor listed on Plaintiff’s

  Disciplinary Action Form may not have been Plaintiff’s only supervisor, 10 Plaintiff

  testified that he “really didn’t work with Lieutenant Davis as much because he was

  on nights.” [Doc. 36-1, p.33]. Thus, not only do the employees’ Disciplinary Action

  Forms list different supervisors, but Plaintiff admitted that T.R.’s supervisor, Lt.




  9       The Court recognizes that even though both officers were accused of sexual
  harassment, “the mere fact that two situations can be classified in the same broad category
  is a far cry from their being nearly identical.” Dodge v. Hertz Corp., 124 Fed. Appx. 242, 244
  (5th Cir. 2005). However, the Court does not rely on the specific details of each employees’
  alleged conduct, substantiated or unsubstantiated, to make its ruling. The Court construes
  this fact broadly in the light most favorable to the non-moving party, the Plaintiff.
  10     At his deposition, Plaintiff was asked, “[d]o you remember who your supervisor was?”
  [Doc. 36-1, p.14]. Plaintiff testified that he “kind of like worked with all at one point.” [Id.].



                                            Page 12 of 17
Case 1:19-cv-00133-DCJ-JPM Document 38 Filed 03/10/21 Page 13 of 17 PageID #: 463




  Harry Davis, was not his supervisor. “Employees with different supervisors ...

  generally will not be deemed similarly situated.” Lee, 574 F.3d at 259.

        Moving on from this, Plaintiff must show that “he was treated less favorably

  [than T.R.] … under nearly identical circumstances.” Lee, 574 F.3d at 259 (emphasis

  added). In addition to reporting to different supervisors, T.R.’s and Plaintiff’s

  circumstances varied significantly. On March 28, 2017, shortly after Roberts accused

  Defendant of sexual harassment, the Jena Police Department was contacted. Law

  enforcement officers interviewed both employees regarding the alleged incident. The

  next day, Defendant placed Plaintiff “on administrative leave pending investigation.”

  [Doc. 32-6]. Thereafter, on April 10, 2017, Plaintiff was charged by the district

  attorney with simple battery. Plaintiff was on administrative leave from March 29,

  2017, until he was terminated on August 7, 2017, at which time criminal charges

  were still pending against him. 11

        In contrast with Plaintiff’s circumstances, there is no evidence in the record

  indicating that T.R. was ever charged with a crime related to the 2013 sexual

  harassment allegation against her. And although the criminal charges against

  Plaintiff were ultimately dismissed by the district attorney, the charges were pending

  at the time Plaintiff was terminated. In this regard, the Court must evaluate GEO’s

  decision at the time the employment decision was made, without the advantage of


  11
         Defendant maintains, and Plaintiff does not dispute, that Plaintiff was provided the
  three-month period of administrative leave to resolve the pending criminal charges. Belton
  was unable to obtain a dismissal of the charges within this timeframe. [Doc. 27-3 ¶ 9; Doc.
  34 ¶ 9].



                                         Page 13 of 17
Case 1:19-cv-00133-DCJ-JPM Document 38 Filed 03/10/21 Page 14 of 17 PageID #: 464




  hindsight. See Walton v. Bisco Industries, Inc., 119 F.3d 368, 372 (5th Cir. 1997)

  (“[W]e do not view the discrimination laws as vehicles for judicial second-guessing of

  business decisions.”). Though an employer’s decision may seem unfair in retrospect,

  that does not make the decision discriminatory. See Nieto v. L & H Packing Co., 108

  F.3d 621, 624 (5th Cir.1997) (“Title VII does not protect an employee against unfair

  employment decisions; instead, it protects against employment decisions based upon

  discriminatory animus.”). Because Plaintiff has failed to make the requisite showing

  that he was treated less favorably “under nearly identical circumstances,” he cannot

  establish a prima facie case for Section 1981 racial discrimination. Lee, 574 F.3d at

  259. 12 Accordingly, Defendant’s Motion is granted as to Plaintiff’s racial

  discrimination claim brought pursuant to 42 U.S.C. § 1981.

  V.     Timeliness of Plaintiff’s State Law Discrimination Claims

         Defendant     next    contends     that     Plaintiff’s   Louisiana    Employment

  Discrimination Law (“LEDL”) claims should be dismissed because they were filed

  after the prescriptive period had expired. Discrimination claims brought under the

  LEDL are subject to a one-year prescriptive period. La. R.S. 23:303(D). “This one-year

  prescriptive period commences to run from the day injury or damage is sustained.”

  King v. Phelps Dunbar, L.L.P., 743 So. 2d 181, 187 (La. 1999). The one-year

  prescriptive period for LEDL claims is suspended during the pendency of any

  administrative review or investigation of the claims conducted by the federal Equal




  12     Plaintiff also claims a “Lieutenant Naggy” is similarly situated, however, he provides
  no information for this Court to use in substantiating this claim. [See Doc. 32, p.13].

                                          Page 14 of 17
Case 1:19-cv-00133-DCJ-JPM Document 38 Filed 03/10/21 Page 15 of 17 PageID #: 465




  Employment Opportunity Commission, but no such suspension “shall last longer

  than six months.” La. R.S. 23:303(D).

        Here, the one-year prescriptive period began to run on August 7, 2017, when

  Defendant terminated Plaintiff’s employment. Plaintiff filed his EEOC Charge 358

  days later, on July 31, 2018, suspending the one-year prescriptive period with seven

  days remaining in the period. Thereafter, 43 days later, on September 12, 2018, the

  EEOC issued the right-to-sue letter. [Doc. 32-10]. No evidence has been presented to

  establish when Plaintiff received the EEOC letter. Although the Louisiana statute

  does not state that prescription remains suspended until plaintiff receives his right-

  to-sue letter from the EEOC, the Court finds this to be the appropriate date to

  commence the running of prescription. 13 “When the date on which a right-to-sue letter

  was actually received is either unknown or disputed, courts have presumed various

  receipt dates ranging from three to seven days after the letter was mailed.” Taylor,

  296 F.3d at 379; accord Washington v. City of Gulfport, Mississippi, 351 Fed. Appx.

  916, 918 (5th Cir. 2009).

        Even if the Court commences the prescriptive period seven days after the

  EEOC mailed the letter, Plaintiff’s claims are still untimely. Prescription had run for

  358 days before it was suspended by Plaintiff’s filing of his EEOC Charge. Presuming

  Plaintiff received the letter seven days later, on September 19, 2108, Plaintiff had

  seven days to file a timely lawsuit. Plaintiff did not file the instant action until



  13     See Briggs v. Florida Parishes Juv. Just. Comm’n, 17-1189, p. 5 (La. App. 1st Cir.
  3/12/18), 244 So. 3d 438, 440 (finding that the suspended prescriptive period commenced to
  run on the date the employee received the right-to-sue letter from the EEOC).

                                         Page 15 of 17
Case 1:19-cv-00133-DCJ-JPM Document 38 Filed 03/10/21 Page 16 of 17 PageID #: 466




  December 12, 2018, almost three months after receiving the letter. Accordingly,

  Plaintiff’s LEDL claims have prescribed.

        Plaintiff’s argument that his LEDL claims were timely because they were filed

  within 90 days of receipt of the right-to-sue letter is misplaced. “[T]he 90-day deadline

  from receipt of the EEOC letter that applies to the federal claims[ ]does not apply to

  [Plaintiff’s] claim[s] under Louisiana law.” Lee v. Columbia/HCA of New Orleans,

  Inc., 611 Fed. Appx. 810, 813 (5th Cir. 2015). Defendant’s Motion is granted as to

  Plaintiff’s LEDL claims.

  VI.   Timeliness of Plaintiff’s State Law Tort Claims

        Defendant likewise argues that Plaintiff’s state law torts claims for “negligent

  and/or intentional infliction of mental distress” are time-barred. [Doc. 1-4, p. 3-4].

  Plaintiff’s tort claims are subject to a one-year prescriptive period. Lanzas v.

  American Tobacco Co., Inc., 2002 WL 1973817, at *2 (5th Cir. 2002). (“[Plaintiff’s]

  delictual claims for … negligent infliction of emotional distress[ and] intentional

  infliction of emotional distress … are subject to a one-year prescriptive period that

  begins to run from the date of injury.”); La. Civ. Code art. 3492.

        Plaintiff insists that the basis for these tort claims are the “hostile and racially

  infused [work] environment.” [Doc. 32, p. 15]. The Court presumes, out of an

  abundance of caution, that Plaintiff was injured for purposes of these claims on

  August 7, 2017, the date he was terminated (despite the fact Plaintiff never returned

  to work after March 29, 2017, when he was placed on administrative leave). In

  addition, Plaintiff has not pointed to any event that occurred between the parties



                                        Page 16 of 17
Case 1:19-cv-00133-DCJ-JPM Document 38 Filed 03/10/21 Page 17 of 17 PageID #: 467




  after August 7, 2017. Accordingly, Plaintiff’s state law tort claims had prescribed –

  at the latest – when he filed suit on December 12, 2018, more than 16 months after

  he was terminated. Defendant’s Motion is granted as to Plaintiff’s state law tort

  claims.

                                     CONCLUSION

        IT IS HEREBY ORDERED that Defendant’s Motion for Summary Judgment

  [Doc. 27] is GRANTED and that all claims against Defendant, The GEO Group, Inc.,

  are DISMISSED WITH PREJUDICE.

        THUS, DONE AND SIGNED in Chambers on this 10th day of March 2021.




                                            DAVID C. JOSEPH
                                            UNITED STATES DISTRICT JUDGE




                                      Page 17 of 17
